Citation Nr: 1547645	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  05-20 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, on the basis of substitution.
 
2.  Entitlement to service connection for a bilateral eye disability, to include as secondary to the service-connected diabetes mellitus, on the basis of substitution.
 
3.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, on the basis of substitution. 
 
4.  Entitlement to Special Monthly Compensation (SMC) for loss of use of a creative organ, on the basis of substitution.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran then perfected appeals of these claims.

In June 2005, the Veteran presented testimony during a Decision Review Officer (DRO) hearing in Jackson, Mississippi.  A transcript of that proceeding has been associated with the claims file. 

In November 2007, the Board denied the Veteran's aforementioned claims.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims.  The Court issued a Memorandum Decision in March 2010, vacating the November 2007 Board decision and remanding the appeal for readjudication consistent with the findings in the Memorandum Decision. 

In September 2010 and July 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

The Veteran died in May 2011.  In July 2011, within one year of the Veteran's death, the Appellant filed a claim for substitution pursuant to the newly-enacted Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C.A. § 5121A (West 2014) allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  Under these new regulations, the Appellant has been properly substituted for the Veteran's pending appeals in the July 2015 Supplemental Statement of the Case (SSOC).  The Appellant was eligible to be substituted because she "bore the expense of last sickness and burial."  38 U.S.C.A. § 5121A; 38 U.S.C.A. 
§ 5121(a)(5) (West 2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

The Board previously remanded these claims in September 2010 for VA examinations and medical opinions to be obtained.  VA examinations were obtained in November 2010 and the Board finds these to be inadequate.  The November 2010 VA examiners diagnosed the Veteran with hypertension, erectile dysfunction, and myopic presbyopia.  The November 2010 VA eye examiner did not address the September 2005 VA diagnosis of suspected glaucoma, as requested by the Board.  The Veteran was service-connected for diabetes mellitus during his lifetime.  The November 2010 VA examiners provided negative nexus opinions for secondary service connection based on causation only (i.e., whether the current diagnosis was caused by or a result of the service-connected diabetes mellitus).  The VA examiners, however, in addressing secondary service connection, did not address whether the Veteran's current diagnoses were aggravated beyond their natural progression by his service-connected diabetes mellitus.  38 C.F.R. § 3.310 (2015).  Additionally, the VA examiners did not address the correct legal standard of "at least as likely as not" in providing the negative causation opinions.  Thus, the Board finds that VA addendum medical opinions are required to determine the etiology of the Veteran's currently diagnosed hypertension, erectile dysfunction, and bilateral eye disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the Court or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders").  

Additionally, based on the fact that the Board must remand the Appellant's claim of entitlement to service connection for erectile dysfunction, the claim for SMC  cannot at this time be appropriately evaluated.  Thus, this matter must be remanded as it is inextricably intertwined with the claim for secondary service connection for erectile dysfunction.  Hunt v. Nicholson, 20 Vet. App. 519, 525 (2005); Harris v. Derwinski, 1 Vet. App. 180, 183-4 (1991), overruled on other grounds; see Tyrues v. Shinseki, 23 Vet. App. 166 (2009).

Finally, the most recent VA Medical Center (VAMC) treatment records in the claims file are dated since August 2008.  Upon remand, all pertinent VA treatment records dated from August 2008 to May 2011 (the Veteran's death) should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from VAMC in Jackson, Mississippi, dated since August 2008 that have not been secured for inclusion in the record.  

Ensure that the Veteran was not treated by any other local VAMCs before his death in May 2011.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, obtain a VA medical opinion with an appropriate expert to determine the etiology of the Veteran's hypertension.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran's hypertension was the result of (a) a disease or injury in service, (b) caused by the Veteran's service-connected diabetes mellitus, and (c) aggravated beyond the natural progression of the disease by the service-connected diabetes mellitus. 

In this opinion, the VA medical provider should address the fact that the Veteran's diabetes mellitus existed prior to January 26, 2004, and the March 2004 VA examination report that noted a history of hyperglycemia.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA medical provider should specifically cite each reference material utilized.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After obtaining the above records, obtain a VA medical opinion with an appropriate expert to determine the nature and etiology of the Veteran's bilateral eye disorder, to include glaucoma and myopic presbyopia.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address the following: 

a) Did the Veteran have a current diagnosis of glaucoma at any time since August 2004?  The VA examiner should address the September 2005 medical record that indicated suspected glaucoma.

b) For each diagnosis (glaucoma and/or myopic presbyopia), state whether it is at least as likely as not that the disorder was the result of (a) a disease or injury in service, (b) caused by the Veteran's service-connected diabetes mellitus, and (c) aggravated beyond the natural progression of the disease by the service-connected diabetes mellitus.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA medical provider should specifically cite each reference material utilized.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After obtaining the above records, obtain a VA medical opinion with an appropriate expert to determine the etiology of the Veteran's erectile dysfunction.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran's erectile dysfunction was the result of (a) a disease or injury in service, (b) caused by the Veteran's service-connected diabetes mellitus, and (c) aggravated beyond the natural progression of the disease by the service-connected diabetes mellitus. 

In this opinion, the VA medical provider should address the Veteran's testimony at his June 2005 DRO hearing, where he testified that he began to suffer from erectile dysfunction after he began taking medication for his service-connected diabetes mellitus.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA medical provider should specifically cite each reference material utilized.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

5.  After the above actions have been completed, readjudicate the Appellant's claims.  If the claims remain denied, issue to the Appellant and her representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




